DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-13 are pending.
Claims 7-9 and 13 are withdrawn.
Claims 1 and 4 are objected to.
Claims 1-6 and 10-12 are rejected.
This application has been assigned to a new examiner.
Election/Restrictions
Newly filed claim 13, dependent on previously withdrawn claim 7, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 February 2021.
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive.
The applicants state that the elected claims and claims 7-9 share a special technical feature. The argument is not persuasive because claim 1 requires in silico analysis and claim 7 requires modification of cell growth without the use of computers.
Priority
Claims 1-6 and 10-12 are given the benefit of the claim for foreign priority to Indian Application No. IN3892/DEL filed 30 November 2015.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
In claim 1, line 32, after “tryptophan metabolism” a comma should be inserted to make clear the separate status of each member of the group.
In claim 4, line 3, after “TCA cycle” a comma should be inserted to make clear the separate status of each member of the group.
Appropriate correction is required.
Claim Interpretation
Relevant prior art is Agnihotri et al. (Neuro-Oncology vol. 18, pages 160-172 2016, publicly available 14 July 2015) and Hiller et al. (Current Opinion in Biotechnology vol. 24, pages 60-68 (2013)). Agnihotri et al. reviews the metabolism of glioblastoma cells but does not show the claimed glioblastoma cell model. Hiller et al. reviews metabolic models of cells but does not show the claimed glioblastoma cell model.
The limitation in claim 1 at step (e) of:
(e) validating and perturbing the astrocyte/glioblastoma cell growth by performing single knockout analysis of all reactions of step (d) present within the model, and by performing double knockout analysis to identify and arrive at a combination of glycine transporters and/or one or more enzymes catalyzing the reaction of glycine-serine metabolism inhibiting glioblastoma growth in order to prevent or treat glioblastoma.
is interpreted as performing single and double reaction knockouts in the in silico model by setting the flux to be 0, as described in the specification at pages 25-27. The limitation of preventing or treating glioblastoma is interpreted as equivalent to an intended use in a preamble that does not require a prophylactic or treatment step. See the discussion of intended uses in preambles at MPEP 2111.02 II.
Claim Rejections - 35 USC § 112
The rejections of claims 1-6 under 35 U.S.C. 112(a) as failing to comply with the written description requirement and the rejection of claims 106 under 35 U.S.C. 112(b) as being indefinite in the Office action mailed 20 April 2022 are withdrawn after further consideration of the description in the specification particularly at page 3, the state of the prior art, and the remarks received 29 July 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Following the flowchart in MPEP 2106:
Step 2A Prong one
Independent claim 1 recites a computer-mediated process of constructing an astrocyte/glioblastoma metabolism model that includes ATP synthesis and glioblastoma cell growth, constraining fluxes of metabolites, defining flux distributions of metabolites that affect ATP synthesis and/or metabolic demand including mitochondrial ATP synthesis (ATPsyn), metabolic demand that satisfies growth and ATP requirement (GBM_BM), identifying specifically enumerated metabolites that increase the above parameters, and validating the cell growth effect by performing single and double knockout reactions in the metabolic model that prevent glioblastoma growth. Independent claim 1, despite the limitation of using a generic computer, recites the mental process grouping of abstract ideas noted above.
Dependent claim 2 further recites a mental process of analysis of data of enzymes selected from the group consisting of Cystine glutamate antiporter, cysteine reductase (CystRed), Glutamate- cysteine ligase (GCL), and Glutathione synthase. Dependent claim 3 further recites a mental process of considering data of enzymes selected from the group consisting of Phosphoglycerate dehydrogenase (PGDH),Glycine hydroxymethyl transferase (GHMT), Phosphoserine phosphatase (PSP), and Phosphoserine transaminase (PST). Dependent claim 4 further recites a mental process of considering data of combinatorial targets of enzymes catalyzing reactions selected from glycolysis, glutathione metabolism, glycine-serine metabolism, TCA cycle, and pentose phosphate pathway. Dependent claim 5 further recites a mental process of considering data of enzymes selected from the group consisting of a-ketoglutarate dehydrogenase (AKGDH), glucose transporters, glycine transporter, 6-phosphogluconolactone dehydrogenase (PGCDH), Glucose-6-phosphate dehydrogenase(G6PDH), and Transketolase 1 (TK 1). Dependent claim 6 further recites a mental process of considering data of perturbing glycine transporter in combination with one or more enzyme catalyzing the reaction of glycine- serine metabolism inhibits glioblastoma growth in the range of 20% to 100%. Dependent claim 10 further recites a mental process of considering data of the recited metabolic pathways. Dependent claim 11 further recites a mental process of using mitochondrial ATPsyn to analyze the astrocyte model. Dependent claim 12 further recites a mental process of using both ATPsyn and GBM_BM to analyze the glioblastoma model.
Step 2A Prong two
This judicial exception is not integrated into a practical application because the additional element of a generic computer in claim 1 does not improve the functioning of the generic computer and does not integrate the recited judicial exception into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a generic computer in claim 1 is conventional.Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

	II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive.
The applicants state the claimed subject matter cannot be performed mentally. The argument is not persuasive because the simplest embodiment of the claimed subject matter is not limited to data analysis that is too voluminous or complex to perform mentally. The applicants point to some examples in the specification such as analysis of hundreds of thousands of pathways that are asserted as being too complex to perform in the mind. The applicants have not shown why the simplest embodiment of the claims are too complex to perform mentally.
The applicants state that the claims require a practical application of pathway perturbation analysis. The argument is not persuasive because the limitation of constraining fluxes in pathways is part of the recited judicial exception that is performed in silico and is not an additional element relative to the judicial that is analyzed under USPTO step 2A prong 2.
The applicants state that the claimed subject matter requires additional elements or a combination of additional elements that are unconventional at USPTO step 2B. The argument is not persuasive because the sole additional element of a generic computer is conventional.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631